Citation Nr: 1108519	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  10-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylosis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy as secondary to lumbar spondylosis.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative changes.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative changes.  

5.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for a sleep disorder manifested by insomnia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  Service-connected lumbar spondylosis is manifested by some limitation of motion, complaints of pain, and slight neurologic abnormalities of the right lower extremity, with no muscle spasm, abnormal gait, or ankylosis.  The disability resulted in incapacitating episodes having a duration of 3 days in a 12-month period.

2.  Right lower extremity radiculopathy results in occasional pain radiating to the right thigh, but did not result in any motor dysfunction, foot drop, or bowel or bladder problems.  

3.  Left knee disability is manifested by minimal degenerative changes, pain, essentially full range of motion, and without recurrent subluxation or lateral instability; removed semilunar cartilage; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

4.  Right knee disability is manifested by minimal degenerative changes, pain, essentially full range of motion, and without recurrent subluxation or lateral instability; removed semilunar cartilage; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

5.  Pseudofolliculitis barbae results in very minor small folliculi that were not infected or enlarged.  It covers an area on the face and chin measuring 20 centimeters long by 8 centimeters deep.  It does not result in disfigurement or scarring.  

6.  A chronic left ankle disability was not present during active duty service and the current evidence is against a finding of diagnosed or underlying left ankle disability.  

7.  The Veteran does not have a sleep disability manifested by insomnia.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability in excess of 10 percent for service-connected lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2010).

3.  The criteria for an initial rating in excess of 10 percent for left knee degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.410, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for right knee degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.410, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).   

5.  The criteria for an initial compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1118, Diagnostic Code 7828 (2010).  

6.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

7.  The criteria for service connection for a sleep disorder manifested by insomnia have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in December 2008 that satisfied the duty to notify provisions regarding service connection claims.   

As it pertains to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Rather, in February and November 2009 responses to VCAA notice letters, the Veteran stated that he had no additional evidence to provide in support of his claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in June 2008 and December 2009.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2008 VA examination addressed the claims concerning the low back, lower extremity radiculopathy, knees, pseudofolliculitis barbae.   The reports of the examination reflect that the examiner reviewed some of the Veteran's claims file, to include his service treatment records and past medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

The December 2009 VA examinations addressed the claims for a left ankle disability and a disability manifested by insomnia.  The reports of the examination reflect that the examiner reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   



A.  Lumbar Spondylosis and Right Lower Radiculopathy Claims

The Veteran's service treatment records document treatment for low back pain and symptomatic spondylosis.  In June 2008, while the Veteran was still on active duty service, he underwent a VA examination.  Therein, he described an initial back injury in 2003, when he fell and hit his back on a firm object.  He reported that he underwent a nerve block in 2008, used a TENS unit, and had received two epidural injections.  He described current pain that increased with standing, bending, and lifting.  He also noted radiating pain to the right thigh.  

The service-connected low back disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a. Diagnostic Code 5242 and a separate 10 percent rating for right lower extremity radiculopathy under Diagnostic Code 8599-8520.  

Disabilities of the spine, such as degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Code 8520.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520 (2010). When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  

Here, when rating the low back disability based on application of the General Rating Formula for Diseases and Injuries of the Spine the Board finds that a rating in excess of 10 percent is not warranted.  In this respect, during the VA examination forward flexion of the thoracolumbar spine was to 70 degrees, rotation was 25 degrees bilaterally, lateral flexion was 20 degrees bilaterally, and extension was to 15 degrees.  These findings do not approximate the criteria for a 20 percent evaluation based on limitation of motion.  In addition, there were no physical findings typically associated with a 20 percent rating such as muscle spasm, abnormal gait or abnormal spinal contour.  

When evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).  

Here, the Board has considered the subjective and objective evidence of low back pain, overall, even after considering these factors the Board finds that the disability does not nearly approximate a 20 percent disability rating.  In this respect, while the Board is certainly aware that the disability results in pain upon doing certain tasks, the VA examiner noted that motion was not additionally limited by pain or show evidence of spasm, weakness, fatigue, or lack of endurance on repetitive testing or flare-up. 

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  Here, as noted, a 20 percent evaluation may be assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  Here, the most persuasive evidence regarding incapacitating episodes comes from the June 2008 VA examination.  Therein, the examiner stated that the low back condition resulted in "three days of incapacity in the past 12 months."  As the evidence does not show incapacitating episodes of at least two weeks, a higher rating is not warranted under the formula for rating intervertebral disc syndrome.  

When rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes neurologic complications are separately evaluated.  Here, as noted, the Veteran is in receipt of a separate 10 percent rating for right lower extremity radiculopathy under Diagnostic Code 8599-8520.  Under such Diagnostic Code, disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Code 8520 (2010).  

Here, the Veteran's right lower extremity radiculopathy is manifested by pain radiating to the right thigh which the Veteran rated as 4/10.  It is not shown to result on any motor dysfunction, atrophy, foot drop, or bowel or bladder problems.  Given these findings, the board finds that the peripheral nerve disability is best characterized as mild and does not nearly approximate a finding of moderate incomplete paralysis.  As such, a rating in excess of 10 percent is not warranted.  

For the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claims for higher ratings.  Further, the rating criteria are adequate, and there are no distinct periods during the appeal period during which any of the disabilities would warrant a higher rating.  The preponderance of the evidence is against the claims; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Bilateral Knee Claims

During service, the Veteran was seen with complaints of knee pain.  In May 2003, for example, he was treated for possible patellofemoral pain syndrome.  In July 2007, he was treated for a right knee contusion.  In the October 2008 rating decision on appeal, the RO granted service connection for left and right knee degenerative changes and assigned separate 10 percent evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  

Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

Under Diagnostic Code 5260 for limitation of leg flexion, a 10 percent disability rating is warranted for leg flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2010).  In addition, the Board notes that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  Diagnostic Code 5261 for limitation of extension of the leg provides that a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is warranted for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is warranted for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

Here, the most relevant and probative evidence on the claims comes from the June 2008 VA examination.  Therein, the Veteran reported that he had left knee pain ever since the contusion in 2003.  He also described intermittent giving away and swelling.  As to the right knee, he reported pain over the lateral and anterior aspect with intermittent grinding sensation.  

The range of motion findings conducted during the examination; however, do not support the assignment of an increased rating under Diagnostic Code 5260 or 5261.  For instance, as to both knees, range of motion was from 0 to 135 degrees with pain and crepitation anteriorly.  These findings are far below those contemplated for a higher rating for limitation of flexion.  Similarly, as they show no lost extension, a separate rating for limitation of extension is not in order.  

The x-ray findings did show minimal early degenerative changes and resulted in a diagnosis of bilateral patellofemoral pain syndrome and patellar chondromalacia.  Based on the non-compensable range of motion findings, since there is x-ray evidence of arthritis and objective findings of painful knee motion, the 10 percent rating assigned under Diagnostic Code 5010 is appropriate.  

The Board has also considered whether a separate compensable evaluation is warranted under Diagnostic Code 5257 which pertains to knee disabilities manifested by recurrent subluxation or lateral instability.  Here, however, the weight of the evidence is against a finding that either the left or right knee disabilities results in recurrent subluxation or lateral instability.  For instance, on VA examination in June 2008, while there were subjective complaints of grinding and popping and reports on intermittent giving away, findings of the examiner noted no lateral instability or episodes of dislocation or subluxation.  

Reviewing other potentially applicable Diagnostic Codes, the evidence does not show ankylosis or dislocated semilunar cartilage as is required under Diagnostic Code 5258.  The evidence of record shows that the Veteran has not had surgery on either knee.  As the evidence also does not show removal of semilunar cartilage that is symptomatic, Diagnostic Code 5259 does not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  Lastly, there is no evidence of impairment of the tibia and fibula or genu recurvatum to warrant an increased evaluation under Diagnostic Codes 5262 or 5263, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5263 (2010).  

Therefore, the Board finds that a 10 percent evaluation for the bilateral knee disability is appropriate based on the evidence of record.  As the evidence of record shows that the symptoms of the bilateral knee disability were consistent during the pendency of this appeal, a staged rating is not applicable.  The Board considered the most severe manifestations of the right knee disability, and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's complaints of pain.  The medical evidence and the Veteran's statements found in the record include complaints of knee pain.  However, the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would approximate the criteria for an evaluation in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  For example, on VA examination in 2008, the examiner noted the complaints of knee pain but indicated that such did not result in additional loss of motion with repetitive range of motion testing due to pain, fatigue, lack of endurance, incoordination, or weakness.  Thus, the Board finds that the weight of the probative evidence of record does not support the assignment of a higher disability rating.

Finally, in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Here, the Veteran's symptoms fit squarely into the rating criteria.  In this regard, there is no evidence of marked interference with employment or frequent periods of hospitalization due to his service-connected knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

C.  Pseudofolliculitis Barbae

Here, the Veteran's service treatment records show treatment for pseudofolliculitis barbae.  Treatment primarily required use of facial creams and cleansers.  They reveal that he had tried various shaving techniques without success, and ultimately, was permitted to perform his duties without shaving.  In 2008, he underwent laser coagulation.  He was advised that he would need to continue to do so every six months to a year for several years to manage the pseudofolliculitis barbae.  

On VA examination in June 2008, the examiner noted that the Veteran's face was very clear.  He did not have any significant lesions.  His beard was growing back.  In terms of history, the examiner noted that the Veteran had been on tetracycline and topical treatments for some years.  On physical examination of the chin and face, there were very minor small folliculi; none were infected or enlarged.  There was no significant scarring on the neck or chin.  The skin condition covered an area measuring 20 centimeters long by 8 centimeters deep, under his chin and up to the sides of his cheek.  The examiner stated that there was "nothing disfiguring, impairing, tender, scaring or keloiding" and added that at present it was "quite clear."  

As noted, the Veteran is service-connected for pseudofolliculitis barbae.  The condition is rated as noncompensably disabling.  The disability is rated by analogy to acne under 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  

According to Diagnostic Code 7828, acne may also be rated as disfigurement of the head, face or neck, under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, depending on the predominant disability.

(The Board notes that revised provisions for evaluating scars have been enacted, effective on October 23, 2008.  According to the new regulation, the revised provisions are applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Therefore, the revisions do not apply retroactively in this appeal.  Rather, the claim will be considered solely under the criteria effective as of the date of the claim.)  

Under Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent warrants a noncompensable evaluation.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck is rated as 10 percent disabling.  Deep acne affecting 40 percent or more of the face and neck is rated as 30 percent disabling.  

Here, when evaluating the condition under Diagnostic Code 7828, the criteria for a compensable evaluation are not met.  The skin condition of the face only results in superficial cysts.  There is no evidence of that it results in deep acne type condition characterized by deep inflamed nodule and pus filled cysts.  

Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, eight "characteristics of disfigurement" are set forth for evaluation purposes.  These include: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A minimum 10 percent evaluation is assigned in cases of scars of the head, face, or neck with one characteristic of disfigurement.

A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

Here, on examination, the examiner found no appreciable scars or rashes on the face.  In addition, there were no findings of hypo or hyper pigmented skin, skin with abnormal texture, missing soft tissue, or indurated and inflexible skin.  Hence, as there were no characteristics of disfigurement, a compensable rating under Diagnostic Code 7800 is not for application.  

Diagnostic Codes 7801, 7802 address scars, not of the head or face and thus are not for application.  Diagnostic Code 7804 addresses unstable or painful, and 7805 address other types of scarring that result in disabling effects.  Here, as noted, scarring was described as not significant and not resulting in pain or disabling effects.  As such, a compensable rating is not warranted under these Diagnostic Codes.  .  

The Board is aware of the decision of the United States of Court of Appeals for Veterans Claims (Court) in Ardison v. Brown, 6 Vet. App. 405, 408 (1994); a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence.  The Court remanded that case for VA to schedule Mr. Ardison for an examination during an "active" stage or during an outbreak of the skin disorder.  6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (frequency and duration of outbreaks and their appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and severity of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  In this case, the Board has before it all available evidence for multi-year period on appeal.  There has been more than ample opportunity for the Veteran to submit evidence documenting the severity of the skin disorder over time.  He has not done so.  

In summary, there is no basis for the assignment of a compensable disability evaluation under any applicable diagnostic codes.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against an initial compensable rating for pseudofolliculitis barbae.  

III.  Service Connection Claims 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A.  Left Ankle Disability 

In November 2008, the Veteran filed a claim seeking service connection for a left ankle disability.  He reported that he was serving aboard the U.S.S. Donald Cook loading ammunition when he fell and injured his ankle.  He stated that he was provided crutches and given Motrin.

The Veteran's service treatment records do not document treatment for a left ankle condition while serving aboard the U.S.S. Donald Cook.  Rather, the only treatment report is an October 2003 x-ray examination.  The x-ray report, dated in October 2003, indicates that the Veteran twisted his left ankle while playing soccer.  The x-ray examination was interpreted as normal.  

The Veteran did reference the left ankle, however, on his August 2007 service discharge examination.  For instance, when asked "Do you have any condition which currently limit your ability to work in your primary military specialty or require geographic or assignment limitation?" the Veteran checked a box, indicating "Yes" and reported he had conditions affecting his lower back, left eye, and left ankle.  On another form, he referred to the ankle symptoms as "swollen or painful joints."  However, when asked to list the conditions for which he intended to seek service connection, he omitted any reference to the left ankle.  

The examiner noted the Veteran's reports of left ankle discomfort when walking upstairs.  He reportedly never saw a military physician.  He was directed to follow up as needed with his primary care or VA physician.  

The Veteran underwent a VA examination in December 2009.  Therein, he described the left ankle as "stable" and that it required only an occasional Ace bandage.  The summary of joint symptoms included swelling, giving away, pain, and reinjury seasonally.  There were no constitutional symptoms of arthritis.  He was able to stand for 15-30 minutes and walk 1-3 miles.  His gait was normal.  Physical examination revealed no instability or tendon abnormality.  There was no swelling but there was tenderness on the anterior lateral joint line.  Range of motion testing revealed dorsiflexion from 0-25 degrees, plantar flexion from 0-45 degrees bilaterally.  There was no pain on motion.  An x-ray examination was normal.  

No left ankle disability was diagnosed.  Rather, the examiner noted a normal examination of the ankle and normal x-ray studies.  While there were reports of pain, the examiner noted that it did not result in impairment on employability or problems conducting usual daily activities.  

Upon consideration of this and other relevant evidence of record, the Board finds that the criteria for service connection for a left ankle disability have not been met.  

In this respect, the service and post-service records are absent of any physical diagnosis relating to the Veteran's left ankle.  The service treatment records include normal x-ray findings with no documentation showing treatment for a chronic left ankle condition.  Similarly, although there was a report of left ankle pain during the discharge examination, no left ankle disability was found.  The post-service records contain similar findings.  The VA examination only noted complaints of occasional pain.  During range of motion testing, however, there were no reports of pain, and left ankle motion was not limited.  The Court has stated that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In the present case, none of the above criteria set forth under Jandreau apply.  
Thus, no current disability is established and the left ankle claim fails on this basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Insomnia

In November 2009, the Veteran filed a claim seeking service connection for insomnia.  He did not describe any relevant symptomatology.  

A review of the Veteran's service treatment records does not reveal evidence of a sleep disorder manifested by insomnia.  Rather, when asked during his separation examination if he had frequent trouble sleeping, he indicated "no."  

During a VA psychiatric examination in December 2009, he reported a history of insomnia beginning during his service.  In describing the impairment, the examiner noted that "he regularly gets 9-10 hours of sleep per night but is still fatigued throughout the day and frequently nods off during various actitivies."  Following mental status testing, no psychiatric disorder was diagnosed.  

In his notice of disagreement to the rating decision denying the claim, the Veteran reported that he had "trouble sleeping at night, not fatigue."  

In a December 2010 statement, the Veteran reported that he always wants to sleep and that he sleeps more than he eats.  He reported daytime sleepiness, severe headache, and drowsiness.  He stated that he wakes at night and sometimes finds himself choking.  He indicated that he had failed to attend a sleep study as scheduled.  

The Board has considered this and other relevant evidence of record, but finds that the preponderance of the evidence is against the claim.  Here, while the Veteran reports various problems associated with tiredness, he is not shown to have a disability manifested by insomnia.  The essential feature of insomnia is difficulty initiating or maintaining sleep.  (See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, 1994).  By his own reports and by the psychiatric findings on examination, the Veteran does not have this condition.  That is not to say that he does not have some other sleep disorder.  The Board notes, in this respect, that he previously filed a claim seeking service connection for sleep apnea.  What is significant, however, is that despite undergoing a psychiatric interview and a mental status examination no psychiatric disability, to include any sleep disability, was diagnosed.  

In the absence of such evidence, the criteria for service connection are not met and the claim must be denied.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylosis is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy as secondary to lumbar spondylosis is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative changes is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative changes is denied.  

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae is denied.   

Entitlement to service connection for a left ankle disability is denied.  

Entitlement to a sleep disorder manifested by insomnia is denied.  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


